Citation Nr: 0928139	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.  

2.  Entitlement to a compensable evaluation for chronic 
lumbosacral sprain/strain, prior to October 7, 2008. 

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral sprain/strain since October 7, 2008.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to December 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims.

During the pendency of this appeal, by rating actions of the 
RO (Supplemental Statements of the Case) dated in September 
2005 and January 2009, the RO determined that the Veteran's 
service-connected knee and back disabilities warranted 
increased disability ratings of 10 percent (effective 
September 3, 2004) and 20 percent (effective as of October 7, 
2008), respectively.  Applicable law provides that a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of 
disability ratings greater than those assigned, and the issue 
therefore remains in appellate status.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain and tenderness; objectively, the evidence shows flexion 
to no worse than 90 degrees and extension to 0 degrees 
bilaterally, with no objective findings of lateral 
subluxation or instability. 

2.  Prior to October 7, 2008, the Veteran's low back 
disability is productive of complaints of pain; objectively, 
he has a combined range of motion of the thoracolumbar spine 
of 180 degrees, with no muscle spasm or guarding severe 
enough to result in abnormal gait.  

3.  Since October 7, 2008, the Veteran's low back disability 
is productive of complaints of pain; objectively, he has 
forward flexion of the thoracolumbar spine to 70 degrees, and 
a combined range of motion of the thoracolumbar spine of 185 
degrees, with no muscle spasm or guarding and with no 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code (DC) 5260 (2008).

2.  The criteria for entitlement to a 10 percent evaluation, 
but no higher, for chronic lumbosacral sprain/strain, prior 
to October 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5243 (2008).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for chronic lumbosacral sprain/strain, since 
October 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2007.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (in 
March 2006).  

The VCAA notice did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in the September 2005 and January 
2009 statements of the case, the RO listed and discussed the 
relevant criteria for increased ratings, and set forth the 
diagnostic criteria for the disabilities at issue, including 
the provisions of 38 C.F.R. § 4.1, which reference impairment 
in earning capacity as a rating consideration.  A submission 
from the Veteran's representative, received in October 2006, 
was filed subsequent to the September 2005 Statement of the 
Case.  This submission discussed the severity of the 
Veteran's currently service-connected disabilities and 
related symptomatology.  These actions indicate that a 
reasonable person could be expected to understand from the 
notices what was needed.  Moreover, the actions of the 
Veteran and his representative also indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process, and show that the 
Veteran, and/or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claims.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  The Veteran has been afforded VA 
examinations.  The Board therefore concludes that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II. Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Left Knee Disability 

Throughout the rating period on appeal, the Veteran's left 
knee disability has been rated as 10 percent disabling 
pursuant to DC 5260.  He believes that the severity of his 
disability is more closely approximated by a higher 
evaluation.  

DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

DC 5261, pertaining to limitation of leg extension, is also 
of relevance here.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, upon VA examination in October 2004, the 
Veteran had flexion to 90 degrees (130 degrees with pain), 
and extension to 0 degrees in the left knee.  Subsequent VA 
examination in October 2008 showed knee flexion from 10 to 
110 degrees, and extension to 0 degrees.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the evidence of record reveals 
relatively few complaints of left knee pain and weakness.  
Nevertheless, at his October 2004 VA examination, the Veteran 
stated that he experienced daily knee pain, which he rated as 
a 5 out of 10 in intensity; during monthly flare-ups, the 
pain reached a 10 out of 10.  The Veteran also endorsed 
stiffness, crepitus, and locking of the left knee.  Although 
the Veteran was able to perform all activities of daily 
living, he could no longer engage in recreational activities.  
Notably, he denied any additional residuals from repetitive 
use.  

At his October 2008 VA examination, the Veteran again 
reported painful flare-ups, occurring on a weekly basis and 
lasting several hours a day.  Objectively, the examiner noted 
tenderness, grinding, and painful movement upon flexion of 
the left knee.  

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of left knee pain, the 
evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation for the left knee.  Indeed, while left 
knee pain is recognized, the objective evidence simply fails 
to demonstrate that such pain has resulted in additional 
functional limitation comparable to the next-higher 20 
percent rating under DCs 5260 or 5261.  Again, the Veteran's 
flexion was no worse than 90 degrees, and his extension was 
full in the left knee.  

The Board has also considered whether an increased rating is 
warranted under any alternate diagnostic code.  In this 
regard, as the evidence fails to establish ankylosis, DC 5256 
is not for application.  Similarly, as the evidence fails to 
demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under DC 5262.  Finally, as there is 
no showing of genu recurvatum, DC 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings do 
not establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the left leg is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the Veteran has been 
shown to have degenerative arthritis of the left knee, the 
claims file does not contain evidence of instability.  In so 
finding, the Board acknowledges the October 2004 VA 
examination in which the Veteran reported that he was 
experiencing crepitus and locking in his left knee.  However, 
the objective examination at that time showed that the he had 
no laxity to varus or valugs stress, and that Lachman, 
McMurray, and pivot tests were all negative.  Moreover, the 
Veteran expressly denied having any dislocation or 
subluxation at that time.  During the October 2008 VA 
examination, the Veteran denied having any episodes of 
instability, locking, weakness, or giving way.  Again, 
objectively, no instability was shown.  Based on the 
foregoing, the overall weight of the evidence does not 
indicate a disability of the left knee manifested by lateral 
subluxation or instability such as to enable a grant of a 
separate rating under DC 5257.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's left knee disability 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV. Back Disability - Factual Background

In the present case, the Veteran is assigned a noncompensable 
evaluation for his low back disability for the portion of the 
rating period prior to October 7, 2008.  From October 7, 
2008, a 20 percent evaluation is in effect.  He is rated 
pursuant to DC 5243, which follows the General Rating Formula 
for Diseases and Injuries of the Spine.  His claim for an 
increased rating was received in September 2004.  

The Board has reviewed all of the medical evidence for the 
relevant time period on appeal, which includes an October 
2004 VA examination, VA treatment records dated from February 
2005 to December 2005, an October 2008 VA examination.  Here, 
the Board notes that medical records from the Social Security 
Administration have also been obtained; however, as those 
records only contain treatment for low back strain from 1991 
to 1998, they will not be discussed as part of the Veteran's 
current claim for an increased rating.  

With respect to the October 2004 VA spine examination, the 
Veteran reported that his low back pain began around 1978 
when he slipped and pulled muscles in his back.  He stated 
that he had not missed any time from work specifically due 
his back problems over the past year; he also denied having 
any incapacitating episodes requiring hospitalization for his 
back.  The examiner noted that the Veteran's major functional 
complaint appeared to be pain.  He rated his pain as 6/10 (on 
a pain scale of 0 to 10) without radiation; his pain could 
approach 10/10 during flare-ups occurring approximately once 
a month.  The Veteran denied having any numbness, weakness, 
or bladder/bowel problems.  He was able to walk 3 miles 
without difficulty; he did not use a cane, crutch, or walker.  
He was not unstable. 

Objectively, the examiner found that the Veteran's gait was 
normal without the use of an assisted device.  Evaluation of 
lumbosacral spine revealed no gross abnormalities, no scar, 
and no tenderness upon palpation of the 
paraspinal/infraspinal muscles.  Forward flexion was to 60 
degrees without pain (70 degrees with pain); extension was to 
30 degrees without pain; right and left lateral rotation was 
to 30 degrees without pain; lateral bending to the right was 
to 20 degrees without pain (30 degrees with pain); and 
lateral bending to the left was to 10 degrees without pain 
(30 degrees with pain).  Reflexes were normal.  The diagnosis 
was chronic lumbosacral sprain/strain.  The examiner opined 
that the Veteran's low back pain was most likely secondary to 
his chronic obesity and age-related changes of arthritis in 
his spine.  He further stated that he would assign a "non-
severe impairment rating with no limitations" based on the 
current examination.  Significantly, there were no 
restrictions from repetitive use.  

With respect to the VA treatment records, in February 2005 
the Veteran reported having no acute or chronic pain; 
similarly, records from March 2005 reflect that the Veteran's 
low back pain had been alleviated by his recent weight loss.  
However, treatment records dated that same month show that 
the Veteran was, again, experiencing sharp, low back pain, 
which was exacerbated by lifting or kneeling.  In August 
2005, the Veteran reported that he had been experiencing 
muscle spasms and low back pain.  At that time, he was 
prescribed Baclofen, "as needed" his muscle spasms in the 
low back.  In a clinical addendum dated later that month, the 
Veteran reported that he no longer had low back pain.  A 
December 2005 clinical note shows that the Veteran displayed 
a normal gait; the related back diagnosis was "quiescent" 
back pain.  

In October 2008, the Veteran was again evaluated for his 
service-connected back disability.  A review of the bodily 
systems was negative for urinary/bowel problems, numbness, 
paresthesias, visual dysfunction, and dizziness.  The Veteran 
reported having a history of decreased motion, stiffness, 
weakness, spasms, and pain in the lower back, which he 
described as constant and moderate in severity.  The Veteran 
also reported having weekly flare-ups, precipitated by 
bending or standing in one place too long.  

Objective examination of the spinal muscles was negative for 
spasms, atrophy, guarding, and weakness; the Veteran did 
demonstrate pain with motion and tenderness.  Inspection of 
the spine revealed normal posture, head position, symmetry, 
and an antalgic gait.  Motor, sensory, and reflex examination 
findings were all within normal limits.  Range of motion of 
the thoracolumbar spine was flexion to 70 degrees (60 degrees 
on repetitive use); extension to 25 degrees (10 degrees on 
repetitive use); left lateral flexion to 20 degrees; right 
lateral flexion to 30 (10 degrees, bilaterally, on repetitive 
use); and lateral rotation, bilaterally, to 20 degrees (10 
degrees on repetitive use).  X-rays demonstrated possible 
degenerated disc at L4-L5, mild degenerative changes, and 
mild osteophytosis.  The diagnosis was lumbosacral spine 
strain. 

a. Entitlement to a Compensable Evaluation for Chronic 
Lumbosacral Sprain/Strain, prior to October 7, 2008

Again, the Veteran is assigned a noncompensable evaluation 
for his service-connected chronic lumbosacral strain/sprain, 
prior to October 7, 2008, pursuant to DC 5243, which 
addresses intervertebral disc syndrome.  

The orthopedic component of the Veteran's low back disability 
is evaluated under the general rating formula for diseases 
and injuries of the spine.  Under that general rating 
formula, a 10 percent rating is warranted where the evidence 
reveals forward flexion of the thoracolumbar spine greater 
than 60 degrees, but not greater than 85 degrees; or the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where the evidence reveals 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.

A 40 percent evaluation, the evidence must demonstrate 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 
5243.  

Based on the evidence outlined above, the Board finds that 
prior to October 7, 2008, the Veteran's low back disability 
most nearly approximates the 10 percent rating criteria under 
the general rating formula.  Indeed, upon VA examination in 
October 2004, the Veteran's combined range of motion of the 
thoracolumbar spine was 180 degrees; again, the general 
rating formula requires a combined range of motion greater 
than 120 degrees, but no greater than 235 degrees, for the 
assignment of 10 percent rating.  Thus, based on this finding 
alone, the Veteran is entitled to a 10 percent rating for his 
low back disability prior to October 7, 2008.  Moreover, 
while there are no objective findings of muscle spasms, 
guarding, or localized tenderness during this period, VA 
records from August 2005 do reflect that the Veteran 
complained of muscle spasms and that he was subsequently 
prescribed medication "as needed" for pain associated with 
those spasms. 

While the Board finds that the Veteran's back disability 
warrants a 10 percent evaluation prior to October 7, 2008, 
there is no support for assignment of the next-higher 20 
percent evaluation under the general rating formula.  Again, 
to achieve the next-higher evaluation, the Veteran's forward 
flexion would have to be greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
his thoracolumbar spine would have to be 120 or less.  
Although the Veteran demonstrated forward flexion of 60 
degrees (70 degrees with pain) during the October 2004 VA 
examination, his combined thoracolumbar range of motion was 
180 degrees.  Moreover, at no point in the record does the 
evidence demonstrate that the Veteran had muscle spasm or 
guarding severe enough to cause abnormal gait.  In fact, the 
October 2004 VA examiner found that the Veteran's gait was 
normal without the use of an assisted device; similarly, a 
December 2005 treatment record noted that the Veteran 
demonstrated a normal gait.  Therefore, in light of 
foregoing, the Board finds that the Veteran's back disability 
most closely approximates the 10 percent rating, but no 
higher, for the period prior to October 7, 2008.  

In so finding, the Board acknowledges that additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination must be considered in 
evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

In this regard, March 2005 and August 2005 clinical records 
show that the Veteran reported having sharp, low back pain, 
occurring more frequently with kneeling or lifting.  
Additionally, at his October 2004 examination, the Veteran 
reported monthly flare-ups with pain approaching 10/10 on the 
pain scale.  However, the competent evidence simply does not 
show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher 20 percent rating.  
Significantly, the October 2004 examiner found that there 
were no restrictions from repetitive use.  

The Board has also considered whether an increased rating is 
warranted based on incapacitating episodes.  Indeed, under DC 
5243, a 20 percent evaluation applies where the evidence 
demonstrates incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the last 12 
months.  

Note (1) to the new version of DC 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5243, having a total duration of at 
least 2 weeks but less than 4 weeks during a previous 12-
month period.  In fact, the Veteran has consistently denied 
having any such episodes.  As such, an increased rating based 
on incapacitating episodes is not warranted.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  

In the present case, the evidence does not indicate 
neurologic symptomatology.  Indeed, the Veteran has reported 
that his lumbosacral pain occurs without radiation.  See VA 
Spine Examination, October 2004.  Moreover, during his 
October 2004 examination, the Veteran denied any numbness, 
weakness, bladder, or bowel problems; objectively, his 
reflexes were within normal limits.  Overall, VA outpatient 
treatment records consistently reflect normal neurological 
evaluations.  

In sum, there is no support for a rating in excess of 10 
percent, or for assignment of a separation neurologic 
evaluation, prior to October 7, 2008.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

b. Entitlement to an Evaluation in Excess of 20 Percent for 
Chronic Lumbosacral Sprain/Strain, since October 7, 2008

Since October 7, 2008, the Veteran is assigned a 20 percent 
evaluation for his service-connected lumbar spine pursuant to 
DC 5243.  This was based on the dated of the VA examination 
that reflected objective evidence of an increase in the 
symptoms of his back disability. 

Again, in order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5243.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula since October 7, 2008.  Indeed, upon VA 
examination in October 2008, the Veteran had forward flexion 
of the lumbar spine to 70 degrees.  Again, flexion would have 
to be limited to 30 degrees to achieve a higher rating.  
There is also no showing of muscle spasms, guarding, or 
ankylosis.

The Board also acknowledges that additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination must be considered in 
evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra. 

In this regard, the Veteran reported at his October 2008 VA 
examination that his back pain was moderate and constant, and 
that he experiences severe, weekly flare-ups.  However, the 
competent evidence simply does not show that such pain has 
resulted in additional functional limitation such as to find 
that his disability picture most nearly approximates the 
next-higher 40 percent rating.  

The Board has also considered whether an increased rating is 
warranted based on incapacitating episodes.  Again, under DC 
5243, a 40 percent evaluation applies where the evidence 
demonstrates incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  

Note (1) to the new version of DC 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The evidence simply does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243, having a total 
duration of at least 4 weeks but less than 6 weeks during a 
previous 12-month period.  As such, an increased rating based 
on incapacitating episodes is not warranted.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  

In the present case, the evidence does not indicate 
neurologic symptomatology.  In fact, at his October 2008 VA 
examination, the Veteran specifically denied having radiating 
pain, numbness, paresthesias, urinary/bowel problems, or any 
other neurologic abnormalities.  Objectively, the Veteran's 
motor, sensory, and reflex examinations were all within 
normal limits.  Based on the foregoing, there is no support 
for a separate evaluation for neurological abnormalities.  

In sum, the evidence supports a rating of 10 percent, but no 
higher, for the period prior to October 7, 2008; however, 
since October 7, 2008, there is no support for a rating in 
excess of 20 percent, or for assignment of a separation 
neurologic evaluation, for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER


Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury is denied.  

Entitlement to an evaluation of 10 percent, but no higher, 
for chronic lumbosacral sprain/strain, prior to October 7, 
2008, is granted subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral sprain/strain, since October 7, 2008, is 
denied.  






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


